*647After taking time to examine the question,' the presiding judge delivered the following opinion: .
Parker, J. —
Before passing sentence in this case, it is necessary to decide whether the prisoner can be punished for petit larceny as a second offence, where the first larceny was committed and the first conviction took place in the state of Massachusetts.
The statute, under which the prisoner is indicted, is expressed in very general language, and is not, in terms, confined to a first conviction in this state. (2 R. S. 699, § 9.) It provides that every person having been convicted of petit larceny, &c., who shall be subsequently convicted of petit larceny, &c., shall be sentenced to imprisonment in the state prison for a term not exceeding five years. Although this expression is broad enough to apply to cases where the first conviction took place in another state, yet I think no such meaning was intended by the legislature. Crimes are local. We have no cognizance of crimes committed in another state or country. Each state exercises exclusive jurisdiction over all cases of crime committed within its limits. In this respect the different states of the union stand in the same relation to each other as foreign states. (Com. v. Green, 17 Mass. R. 514; Clark’s Lessee v. Hall, 2 Harris & McHen. 378; Cole’s Lessees v. Cole, 1 Harris & John. 378; 3 Hawks Rep. 393; Com. v. Knapp, 9 Pick. R. 496, 512; 2 Cow & Hill’s Notes, 890.) And the better opinion, as drawn from these cases, seems to be that a conviction in one state of an infamous crime, does not render the person convicted incompetent as a witness in another state, but goes only to his credibility.
The penal statutes of each state, therefore, must be construed as being applicable only to offences committed within its own borders, unless it appear affirmatively that the intention was otherwise.
In regard to felonies, there is an express provision, but none applicable to the lesser offences. Section 10 of the statute above cited provides that every person who shall have been convicted in any of the United States, or in any district or ter*648ritory thereof, or in any foreign country, of an offence, which, if committed within this state, would be punishable by the laws of this state by imprisonment in a state prison, shall, upon conviction for any subsequent offence committed within this state, be subject to the punishment herein prescribed upon subsequent convictions, in the same manner and to the same extent as if such first conviction had taken place in a court of this state. The adoption of this express provision is satisfactory evidence of its necessity; and its history shows that it was never supposed that increased punishment could be inflicted in such cases, without it. The first special legislation on this subject took place in 1823, (Sess. Laws, of 1823, p. 179, § 6,) and that was only applicable to cases where the first offence, being a felony, took place in some one of the United States. At the revision, this provision was extended to territories and to foreign countries, the revisers, who recommended such extension, saying, as a reason, “ we are more exposed in this state to fugitives from Canada, than from other states.” (3 R. S 3d ed. 834).
The legislature, without doubt, has the power to inflict an increased punishment where the first offence took place in a foreign country, as well as where it took place in our own state, not because it has, or can give to the courts any jurisdiction over offences committed in a foreign state or country, but because it has full power over the offence committed here, and may mete out such punishment as the moral delinquency of the offender may seem to require. The first offence, though committed beyond our jurisdiction, may furnish a good reason for punishing the second offence committed within it, to an extent commensurate with the guilty character of the culprit and sufficient to protect the community against further depredation.
.But the legislature has thought proper to authorize an increased punishment for a second offence, when the first offence was committed in another state, only in cases where such first offence if committed here would have been deemed a felony under our Revised Statutes, that is to say, an offence punishable in a state prison; and the first offence in this case not having *649been of that grade, no punishment can be inflicted for the petit larceny committed here beyond what belongs to a first conviction. The prisoner will therefore be punished for simple petit larceny.
The prisoner was then sentenced to imprisonment at hard labor in the county jail for six months, with a view to his removal, under the statute, to the Albany penitentiary.